DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 03/06/2020 Claims 1-14 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/811,342.
Examiner Note
Claim 1 recites that “s user processor and administrator processor”. The processors has been described on Paragraph 123 of the specification and clarifies it as the processors are “It may be understood that the present invention may also be practiced with other computer system configurations, including multiprocessor systems, microprocessor-based or programmable consumer -40 - electronics, network PCS, personal computers, minicomputers, mainframe computers, and the like” Therefore, claim 1 is statutory under 35 USC 101.
Drawings
The drawings are objected to because:
 paragraphs [0047] and [0048] mention "system 300" in relation to figures 13 and 14, however, reference character "300" is not present in these figures;
paragraphs [0053] and [0054] mention "KYC Provider processor 364", however, reference character "364" is used to illustrate a "KYC Provider database", whereas a "KYC Provider processor" is denoted by reference character "362" in figures 13 and 14;
figure 7: reference characters "136" and "138" both denote a "Add Signatory Credentials to presentation" module, and the corresponding text is duplicated in paragraph [0091], page 26, lines 2-3;
figure 13: reference character "392" is used to illustrate an administrator processor, however, reference character "392" is not found anywhere in the description, which uses reference character "342" to denote an administrator processor; and
figure 14: reference character "364" is used twice, first to illustrate a "KYC Provider subsystem", and second to illustrate a "KYC Provider database", however, a "KYC Provider subsystem" should be denoted by reference character "360", according to figure 13.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims  1, 3, 5, 6 and 9-14 are  objected to because of the following informalities:  

Claims 1, 6 and 14: The inclusion of the terms "document" (claim 1, page 43, line 17; claim 6, page 44, line 18; and claim 14, page 46, line 9) and "signed document" (claim 1, page 43, line 18; claim 6, page 44, line 19; and claim 14, page 46, line 9) causes 
Claims 1, 6 and 14: The acronym "KYC" should be fully defined on its first occurrence, as to avoid any confusion regarding its meaning.
Claims 1, 6 and 14: The inclusion of the expression "apply a digital signature of the one or more users to a document" (claim 1, page 43, lines 16-17; claim 6, page 43, lines 17-18; and claim 14, page 46, lines 8-9) causes ambiguity. It is not clear how an administrator processor obtains a digital signature of a user and whether the digital signature is sent by a user processor as part of the user data or not;
Claims 1, 6 and 14: The term "the signed document" (claim 1, page 43, line 18; claim 6, page 44, line 19; and claim 14, page 46, line 9) lacks a proper antecedent basis;
Claims 1, 5, 6 and 10-14: For consistency and clarity purposes the terms "document" (claim 1, page 43, line 17; claim 6, page 44, line 18; claim 11, page 45, line 9; claim 12, page 45, lines 12, 14; claim 13, page 45, line 16; and claim 14, page 46, line 9) and "signed document" (claim 1, page 43, line 18; claim 5, page 44, line 3; claim 6, page 44, line 19; claim 10, page 45, line 6; and claim 14, page 46, line 9) should be referred as 'digital document' and 'digitally signed document' respectively, to correspond to the term "digitally signed document" recited in the preamble of independent claims 1, 6 and 14;
Claims 3 and 12: The inclusion of the term ''the user" (claim 3, page 43, line 21; and claim 12, page 45, lines 12-13) causes ambiguity, as "one or more users" is previously defined in the claims (claim 1, page 43, line 3; and claim 6, page 44, line 4) and it is not clear which particular user claims 3 and 12 refer to;
Claims 5 and 10: The acronym "DID" should be fully defined on its first occurrence, as to avoid any confusion regarding its meaning;
Claims 5 and 10: The inclusion of the term ''the signed document" (claim 5, page 44, line 3; and claim 10, page 45, line 6) causes ambiguity, as several document-related terms are previously defined in the claims (i.e., "a digitally signed document", "a document", "the signed document") and it is not clear which one of these terms claims 5 and 10 refer to;
Claims 5 and 10: For consistency and clarity purposes the term "wallet" (claim 5, page 44, line 3; and claim 10, page 45, line 6) should be referred as 'encrypted wallet' as previously defined in the claims (claim 5, page 44, line 2; and claim 10, page 45, line 5);
Claims 9, 12 and 14: The inclusion of the expression "and/or" (claim 9, page 45, lines 2-3; claim 12, page 45, line 13; and claim 14, page 45, line 20 and page 46, lines 1-2) does not clearly and explicitly define the claimed subject-matter;
Claim 11: The inclusion of the expression "for each of the documents" (page 45, lines 8-9) causes ambiguity. It is not clear what the applicant intends to claim in the aforementioned expression since claim 6 recites "a digitally signed document" (page 44, line 4) and not a plurality of documents;
Claim 11: For consistency and clarity purposes the term "file key" (page 45, line 9) should be referred as 'unique file key' as previously defined in claim 11 (page 45, line 8);
Claim 11: The term "encrypted wallets" (page 45, line 10) lacks a proper antecedent basis;
Claims 11-13: The inclusion of the term ''the document" (claim 11, page 45, line 9; claim 12, page 45, lines 12, 14; and claim 13, page 45, line 16) causes ambiguity, as several document-related terms are previously defined in the claims (i.e., "a digitally signed document", "a document", ''the signed document") and it is not clear which one of these terms claims 11-13 refer to;
Claim 12: The expression "name of the" (page 45, line 13) seems incomplete and introduces ambiguity;
Claim 12: The term "block chain address" (page 45, line 14) lacks a proper antecedent basis;
Claim 12: This claim recites an expression consisting of "the location of verification" (page 45, line 13). The noted expression lacks clarity and therefore introduces unnecessary ambiguity with respect to the precise subject matter being claimed. Furthermore, this expression lacks a proper antecedent basis;
Claim 12: The acronym "ECDSA" should be fully defined on its first occurrence, as to avoid any confusion regarding its meaning; and
Claim 14: This claim recites an expression consisting of "the executable instructions comprise processor instructions for a user processor, a KYC Provider processor and/or an administrator processor to automatically" (page 45, lines 19-21). The noted expression lacks clarity regarding the actions executed by each processor and therefore introduces unnecessary ambiguity with respect to the precise subject matter being claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2017/0317833 issue to Smith et al (“Smith”) in view of US Patent Application No. 2018/0373859 to Ganong et al (“Ganong”)
Regarding claim 1, Smith discloses  5(a) a user processor, local to the one or more users, operative to execute a user facing application to collect and transmit user data associated with the one or more users [paragraphs 0092-0095, The attestor kiosk or station may be equipped with a front-facing camera so that the user may be photographed in order to use facial recognition techniques as part of the validation protocol], and [ paragraphs: [0124], [0141], [0151]-[0153]; fig. 1, ref. ll0;FIGs. 6, 12, 14]; and
(b) a KYC Provider subsystem comprising: (i) a KYC Provider database containing verified user data associated with the one or more users; and (ii) a 10KYC Provider processor operative to electronically receive the user data from the user processor, and to automatically compare the user data and the verified user data to generate a KYC Provider report [paragraphs [0045], [0046], [0068], [0087], [0107], [0108], [0125], [0142]-
 (c) an administrator processor  [figs. 1-2, ref. 120, attestor site or device]; and
 operative to electronically receive the user data from the user processor and the KYC Provider report from the KYC Provider 15processor and to automatically: (i) inspect the KYC Provider report to verify the identity of the one or more users [paragraphs 0108-0109, The validation protocol 204 may determine that the information and/or identity of the user 110 is not authentic, and may indicate and/or communicate this failure ("FAIL").  The attestor 120 may indicate this failure to the user 110.  On the other hand, the validation protocol 204 may determine that the user 110 and the user information is authentic, and may indicate and/or communicate this authenticity ("PASS")], and [paragraphs [0068], [0087], [0117], [0142]]; and
(ii) Apply a digital signature of the one or more users to a document [Paragraph [0109] when the information passes as authentic, the attestor 120 continues to perform the attestation protocol 202, which includes a signing protocol 206.  In one embodiment, attestation and signing protocols 202 and 206 provide for the user 110 a digitally-signed attestation transaction], and [paragraphs [0063], [0077], [0081], [0154]]; and
 (iii) issue an authenticity report associated with the signed document [Abstract, Methods and apparatus for providing authentication of information of a user are described.  Upon validation of this information, a first hash function is applied to the user's information to create a hash.  A public attest key is generated by combining the hash of the user's information 
and (iv) publish the authenticity report to a database [Abstract, Methods and apparatus for providing authentication of information of a user are described.  Upon validation of this information, a first hash function is applied to the user's information to create a hash.  A public attest key is generated by combining the hash of the user's information with one or more public keys.  An attestation address is generated based on the public attest key.  A signed transaction which includes the attest key is communicated for storage in a centralized or distributed ledger at the attestation address], and [paragraphs [0007], [0014], [0035], [0067], [0076], [0109], [0117], [0127]).
A system for authenticating a digitally signed document by one or more users, wherein the system comprises
Even though Smith discloses this limitation as: [Abstract, Methods and apparatus for providing authentication of information of a user are described.  Upon validation of this information, a first hash function is applied to the user's information to create a hash.  A public attest key is generated by combining the hash of the user's information with one or more public keys.  An attestation address is generated based on the public attest key.  A signed transaction which includes the attest key is communicated for storage in a centralized or distributed ledger at the attestation address].
However, Smith does not explicitly disclose, Ganong discloses this limitation as: [ Title, Systems and Methods for authentication using digital signature with Biometric, Abstract, An 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Ganong in order to authenticate individuals and individuals' photo identification credentials, and authenticate  documents or transactions signed or approved by individuals using facial biometrics in order to perform authentication and present visible proof via the users face integrated with digital signature technology[ Ganong, Abstract, ¶2].
Regarding claims 2, and 7, Smith discloses, wherein the database is a decentralized storage [Abstract, A signed transaction which includes the attest key is communicated for storage in a centralized or distributed ledger at the attestation address], and [paragraphs [0007], [0014], [0035], [0067], [0076], [0109], [0117], [0127]; figs. 1-2, ref. 150].
20 Regarding claims 3, and 8, Smith discloses, further comprising a biometric reader operative to capture, from the user, biometric information associated with the user, which is collected as a portion of the user data [0087, An attestor performing a validation protocol 
Regarding claim 4, Smith discloses, wherein the user data is encrypted [paragraphs [0052-0054, Information may be or include personal information, personal identification information (PII), data or user data… Information may include physical documents representing personal information… asymmetric or public key cryptography uses public and private keys to encrypt and decrypt data.], and [paragraphs [0060]-[0064], [0090]].
Regarding claims 5, and 10, Smith discloses, wherein the user facing application is further adapted to generate an encrypted wallet and a DID associated with a blockchain address assigned to the wallet and the signed document [Paragraphs [0126- 0127, on the other hand, when the information is determined to be valid, the attestor proceeds to create the user account and perform steps for attestation.  This causes a cryptographic asymmetric key pair (public key and private key) to be created for the user (step 610 of FIG. 6).  This key pair may be created by the attestor, the digital wallet provider, or other device.  With a private key, the user is able to perform a signing protocol to sign attestation transactions], and [paragraphs [0047], [0092]-[0095], fig. 1, ref. 140; fig. 6, ref. 611].
Regarding claims 6, and 14, these claims are interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 9, Smith discloses, wherein in step (a) the user processor, in step (b) the KYC Provider subsystem and/or in step (c) the administrator processor are operative to automatically encrypt and/or decrypt the user data [paragraph 0090, any of the attestation protocol, validation protocol, or verification protocol described herein may be used instead of a traditional certificate authority (CA) vendor.  The portable attestation transaction that an attestor 
Regarding claim 11, Smith discloses, further comprising a document processing step wherein the user processor is further operative to (i) generate a unique file key for each of the documents, (ii) encrypt each document with the corresponding file key, and (iii) 10generate a shared secret between encrypted wallets [paragraphs [0007-0019, a method of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to generate a public attest key; generating an attestation address based on the public attest key; and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address…], and  [0047], [0048], [0054], [0060]-[0064], 0110]).
Regarding claim 12, Smith discloses, further comprising a step of generating a signatory credential comprising an ECDSA signature of the user, the type of document, the location of verification, biometric information of the user, name of the, and/or blockchain address of the document [ paragraphs [0007- 0019, In some embodiments, elliptic curve 
15 Regarding claim 13, Smith discloses, wherein in step (c), the authenticity report is encrypted with a unique certificate key associated with each signing user of the document[ paragraph 0090,any of the attestation protocol, validation protocol, or verification protocol described herein may be used instead of a traditional certificate authority (CA) vendor.  The portable attestation transaction that an attestor and user creates using these protocols may be used to provide a prospective communication partner or transaction partner with positive identification in lieu of a central authority.  As a result, participants in a transaction or communication using the protocols described herein may be able to use key exchange techniques as known in the art and thus establish encrypted communication without relying on a CA vendor], and  [paragraphs [0007]-[0019], [0054], [0060]-[0064], [0093]].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hadi (US 2019/0340369) [SYSTEM AND METHOD FOR SECURING ELECTRONIC DOCUMENT EXECUTION AND AUTHENTICATION].
McCarty (US2021/0110015 [Biometric Challenge-Reponses Authentication, authentication technique is facial recognition].
Raduchel (US2017/0250820) [Electronic Document Notarization, facial 
recognition software ].
Sun (US2021/0006415) [Facial data collection and verification].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHRIAR ZARRINEH/ Examiner, Art Unit 2497